Notice of Pre-AIA  or AIA  Status
1. 	This action is responsive to the filing of a non-provisional application on 10/25/2018 which claims foreign priority to a Korean application filed 11/09/2017.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims 1-13 are pending in the application. 
Claim Rejections - 35 USC § 112
3. 	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 refers in dependent form to depend from claim 12, which is a method claim. However, the claim appears to be directed to an entirely different class of invention as a recording medium readable by a computer for executing the method of claim 12. Thus, failing to further limit the method claim 12.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
4. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim appears to be directed to transitory signals per se. As indicated in MPEP 2106.01, a computer readable medium is directed to one of the non-statutory classes of invention. Further, as indicated in the present application specification (Para 82, the broadest reasonable interpretation of the disclosed medium can be interpreted as including transitory forms of computer readable mediums, as the specification does not preclude such an interpretation. 
Claim Rejections - 35 USC § 102
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6. 	Claim(s) 1-5 and 12-13 are rejected under 35 U.S.C. 102 (a) (1)  as being anticipated by Yu et al. WO2017039140 published Mar. 9, 2017. 

It is noted the page references refer to the translated page number of the overall document. The translation has been incorporated at the end of the originally filed document of Yu. 
In regard to Independent claim 1, Yu teaches a terminal device comprising: 
A memory unit storing instructions readable by a computer (See Fig. 2, storage 140, Yu, page 63).  
A processor unit implemented to execute the instructions, wherein the processor unit computes 
A probability distribution model for achieving intentions of a user by using raw data related to time-dependent actions of the user and generates user behavior data by using the probability distribution model, the user behavior data comprising time series data in which a plurality of actions composing the intentions of the user are aligned in order. (See Yu Page 64, the storage unit 140 contains the raw sensory data from sensor 120 and provided by processor 140). Yu teaches (page 63) the behavior system monitors the movements of the user or behavior. Yu teaches a learning and prediction step using the behavior information. (Page 63). Yu teaches the storage unit 140 stores unlimited amounts of data comprising the behavioral fingerprint of the user generated from extracted features and the spatial location database and a connected device or watch (Page 64). Yu teaches extracting information from a variety of sensors (Page 65) as the user uses or manipulates a device. Yu teaches (Page 66) the device can recognize if the user is walking, sleeping, climbing stairs, eating, drinking and/or speaking, sitting on a couch, watching TV, or dining in a restaurant with reference to a spatial map within the device (page 66). The acceleration device 220 can and the microphone to monitor situational behavior. Yu leans the user actions the user behaviors through passive construction (page 67) (See figure 4). Yu teaches computing a statistical markov HMM model to update the reasoning model where straight line movements of the user (page 68) are tracked and monitored to determine what acts the user is performing. Yu teaches computing an action score by monitoring for example arm movements for a period of time (Page 68). A clustering unit 440  generates a fingerprint based on the extracted motion and sound. Yu teaches the HMM model is a probabilistic model with hidden status and observations that contains a conditional probability of movement of the user (page 70-71).
With respect to dependent claim 2, Yu teaches a terminal device wherein the user behavior data comprises a plurality of sub-data sets structured such that the plurality of actions composing the intentions of the user are aligned in time sequential order, and information included in each of the plurality of sub-data sets comprises time information, information on a position of the user, and information on an action of the user (See page 65, behavioral data includes time, location and actions of the user, See also Sensor data page 65 and body score data page 66) along with spatial map location information (page 64, 67).   
With respect to dependent claim 3, Yu teaches a wherein each of the plurality of actions belong to either one type of a first action or a second action, the first action being an action related to a movement between locations where the user is positioned, the second action being an action for achieving the intention, and each of the intentions is achieved by performing one or more of the first actions to move between one or more locations and then performing one or more of the second actions at a final location of the one or more locations (See page 67, and figure 4-5 as identified locations and user movement in said locations).  
With respect to dependent claim 4, Yu teaches a wherein the probability distribution model comprises a first probability distribution model and a second probability distribution model, the first probability distribution model corresponding with information on an occurrence probability of the intention with respect to time, the second probability distribution model corresponding with occurrence information of the one or more second actions with respect to time at the final location. (See inference model (Page 67) and HMM probabilistic model (page 70).  
With respect to dependent claim 5, Yu teaches a wherein the processor unit computes an order of the intentions by using the first probability distribution model, the processor unit computes a line of movement for each of the intentions according to the computed order of the intentions and computes the one or more first actions related to a movement between one or more locations according to the line of movement, the processor unit computes the one or more second actions performed at a final location of the line of movement for each of the intentions by using the second probability distribution model, and the processor unit generates the user behavior data by using the one or more locations associated with the line of movement, the one or more first actions associated with the line of movement, and the one or more second actions at the final location, for all of the intentions (See page 63-71).  
claims 12-13, claims 12-13 reflect a method and computer readable medium comprising substantially similar subject matter as the steps in claim 1, thus are rejected along the same rationale. 
Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8. 	Claim 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Pennanen et al. U.S. Publication No. 20150004998 published Jan 1, 2015 .


Yu does not teach wherein, if the computed order of the intentions does not satisfy a first and second heuristic rule, then the processor unit re-computes the order of the intentions and one or more second actions, the first and second heuristic rule being a preconfigured rule stating that the computed order of the intentions cannot be regarded as an order of intentions performed by a person or an order of the two or more second actions cannot be and computes a line of movement for each of the intentions by computing a movement path of an initial location of the line of movement, a final location of the line of movement, and one or more locations following the line of movement. 

However, Pennanen teaches a user activity tracking system and is analogous art to Yu as being directed to the same area of tracking user activities and determining or classifying the user activity (Para 6-10). Pennanen teaches a heuristic rule or rules as a set (Para 61). Pennanen teaches performing the determination using the heuristic using both location and motion information (Para 61). Pennanen teaches a first set of moving information separated by no movement and then similar movement that the two similar movements are combined by the rule. Pennanen teaches the device can track many different activities (Para 3). Pennanen teaches collecting raw data (Para 42). Pennanen teaches using a classified to determine user activities (Para 58). Pennanen teaches using multiple models (Para 60). Nonetheless, Pennanen teaches comparing rules for example for cycling and transport following the movements. The combination of Yu and Pennanen would provide the activities and raw data tracking of Yu with a set of rules for combining different periods of the same activity over time. 
Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Yu and Pennanen in front of them so as to provide different heuristic rules to the monitored activity of the user. The motivation to combine Yu with Pennanen comes from Pennanen to optimize the accuracy of the user activities recognized by the device. 

9. 	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Pennanen  as applied to claim 8 above, and further in view of Pakzad et al. U.S. Publication No. 20130345967.

Yu teaches a spatial map (Page 58, 64) where information associated with the user information is determined from a learning model. 
However, Yu in view of Pennanen does not teach wherein the process path computes a movement path of the one or more locations for each of the intentions by using a virtual map having a graph form, the virtual map comprises nodes and an edge, the nodes corresponding to locations where the user is positioned, the edge connecting the nodes, and the edge is assigned an edge value as a probability of movement from one node to another node and wherein an initial location of an i-th line of movement from among the lines of movement for the intentions corresponds to a final location of an (i-1)-th line of movement, the processor unit computes a final location of the line of movement for each of the intentions by way of a probabilistic random selection of candidate locations, the candidate locations having assigned thereto computation probabilities of final locations, and the processor unit computes a movement path of one or more locations following the line of movement by using edge values of edges connecting all nodes of the map and  wherein the processor unit computes the movement path of the one or more locations by a probabilistic random selection of edge values of edges connecting the nodes of the map. 
Nonetheless, Pakzad teaches the use of weighted edges to compute a trajectory of a mobile device using a probability distribution (Para 18-21, Fig. 2).  Pakzad teaches a process of estimating trajectory of the movement of the user and device and computes a motion model (Fig. 3, Para 40, 77-79). Pakzad teaches computing the path of the user by connecting path nodes at the edges of the map (Fig. 12-14, 50-57, 88-100). As shown figure 11, the user path is a line of movement through a room. The feasible or predicted path are computing using the node gird (Para 80, 85-86, 93-94). 


A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867.  The examiner can normally be reached on Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179